          Case
            Case
               6:21-cv-00467-ADA
                  MDL No. 2959 Document
                                 Document
                                        85 22Filed
                                                Filed
                                                   05/03/21
                                                      05/04/21Page
                                                                Page
                                                                   1 of1 2of 2

                                                                                          FILED
                                                                                        May 03, 2021
                                           UNITED STATES JUDICIAL PANEL            CLERK, U.S. DISTRICT COURT
                                                                                   WESTERN DISTRICT OF TEXAS
                                                        on
                                            MULTIDISTRICT LITIGATION                        K Cavazos
                                                                                BY: ________________________________
                                                                                                        DEPUTY



IN RE: PROVEN NETWORKS, LLC, PATENT
LITIGATION                                                                                  MDL No. 2959



                                             (SEE ATTACHED SCHEDULE)



                                   CONDITIONAL TRANSFER ORDER (CTO −3)



On October 1, 2020, the Panel transferred 1 civil action(s) to the United States District Court for the
Western District of Texas for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C.
§ 1407. See __F.Supp.3d__ (J.P.M.L. 2020). Since that time, 2 additional action(s) have been
transferred to the Western District of Texas. With the consent of that court, all such actions have
been assigned to the Honorable Alan D Albright.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Western District of Texas and assigned to Judge
Albright.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Western District of Texas for the reasons stated in the order of October 1, 2020, and, with the
consent of that court, assigned to the Honorable Alan D Albright.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Western District of Texas. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                           FOR THE PANEL:

 May 03, 2021

                                                           John W. Nichols
                                                           Clerk of the Panel


 A true copy of the original, I certify.
       Clerk, U.S. District Court
              Kathy Cavazos
 By___________________________
           May 04, 2021         Deputy
    Case
      Case
         6:21-cv-00467-ADA
            MDL No. 2959 Document
                           Document
                                  85 22Filed
                                          Filed
                                             05/03/21
                                                05/04/21Page
                                                          Page
                                                             2 of2 2of 2




IN RE: PROVEN NETWORKS, LLC, PATENT
LITIGATION                                                                 MDL No. 2959



                  SCHEDULE CTO−3 − TAG−ALONG ACTIONS



 DIST     DIV.       C.A.NO.        CASE CAPTION


CALIFORNIA NORTHERN

  CAN       3       21−02185        Proven Networks, LLC v. Barracuda Networks, Inc.
